Citation Nr: 1029846	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  05-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating greater than 10 percent for a left wrist 
disability, to include entitlement to a total disability rating 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied the above claim.

In March 2008, the Board remanded the matter to the AMC for the 
purpose of sending corrective notice to the Veteran, obtaining 
the Veteran's Social Security Administration (SSA) records, 
providing the Veteran with a current VA examination, and 
obtaining the Veteran's complete private treatment records, 
including any records of his January 2004 surgery, from his 
private physician, Dr. Fernandez.  As there has been substantial 
compliance with the Board's remand order with regard to the AMC's 
attempt to obtain the Veteran's private treatment records and the 
requested development has been completed with regard to the 
remaining remand directives, no further action is required.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  The matter was returned to the Board in 
September 2009, and translation was completed in July 2010.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's left (minor) wrist 
disability was manifested by pain and limited motion.

2.  As of October 23, 2008, the Veteran's left (minor) wrist 
disability was manifested by favorable ankylosis at 0 degrees 
extension. 


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for a rating in 
excess of 10 percent for a left wrist disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 
5214, 5215 (2009).

2.  As of October 23, 2008, the criteria for a 30 percent rating, 
but no higher, for a left wrist disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5214, 5215 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Veteran was provided appropriate notice by letters 
dated June 2004, July 2008, and October 2008.  Thereafter, his 
claim was readjudicated in a September 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
SOC or SSOC, is sufficient to cure a timing defect).  VA's duty 
to notify in this case has been satisfied. 

Regarding the duty to assist, VA has obtained the Veteran's 
service records, private records, SSA records, and provided him 
with a VA examination in October 2008.  VA has also fulfilled its 
obligation to obtain the Veteran's private treatment records.  In 
March 2008, the Board's remand order directed the AMC to obtain 
the Veteran's complete private treatment records, including any 
records of his January 2004 surgery, from Dr. Fernandez.  In July 
2008, the AMC sent a letter to the Veteran asking him to either 
provide VA with a complete copy of his treatment records from Dr. 
Fernandez or to complete the attached VA Form 21-4142, 
Authorization and Consent to Release Information, so that VA 
could attempt to obtain the records on his behalf.  The Veteran 
did not respond.  VA has a duty to assist the Veteran in 
developing evidence pertinent to his claim, but the Veteran also 
has a duty to assist and to cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, additional 
records from Dr. Fernandez and records pertaining to the 
Veteran's surgery in January 2004 were received with his SSA 
records.  Therefore, the Board finds that VA adequately assisted 
the Veteran in obtaining his complete treatment records from Dr. 
Fernandez, to include any records of January 2004 surgery.  

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 
(2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there 
is no basis for a remand when no benefit would flow to the 
Veteran).  Therefore, because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating the issue of entitlement to an initial rating in 
excess of 10 percent for a left wrist disability.


II.  Entitlement to a Higher Rating

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 C.F.R. § 1155; 38 C.F.R. 
§ 4.1.  An evaluation of the level of disability present includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In this case, as discussed below, staged 
ratings are warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 38 C.F.R. 
§§ 4.10, 4.45 (2009).  

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers 
all information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  Consequently, the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Veteran was granted service connection for a left wrist 
disability in November 2003 and was assigned a 10 percent 
disability rating effective from June 3, 2003, with reference to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5214.  He submitted a 
claim for an increased rating in March 2004 stating that his 
condition had worsened and that he recently had surgery.  He 
asserts that his injury is more severe than is indicated by the 
assigned rating due to the need for an additional surgery in 
January 2004 and that a higher rating is warranted.  

The Veteran fractured his wrist when he fell during training in 
March 2002.  Subsequently, the Veteran's primary physician, Dr. 
Fernandez, wrote a letter to the Army Health Clinic in October 
2002 explaining that the Veteran had decided to undergo surgery 
to repair his left wrist navicular fracture due to the risk of 
developing osteoarthritis should the fracture remain untreated.  
At that time, his wrist was tender, but he had active range of 
motion.   

Hospital notes from February 2003 indicate that a bone graft was 
performed and that the Veteran had no surgical history for the 
left wrist prior to this operation.  At a February 2003 follow-up 
appointment, Dr. Fernandez noted that the Veteran tolerated the 
procedure well and that the hand was intact.  The claims folder 
also contains a statement of disability from Dr. Fernandez to the 
effect that the Veteran would be unable to work for 6 weeks in 
March and April 2003 due to the surgery.  In May 2003, he noted 
that the Veteran was able to return to work.

In August 2003, Dr. Fernandez completed a referral for civilian 
medical care which reported left wrist dorsiflexion of 30 
degrees, plantar flexion of 30 degrees, radial deviation of 15 
degrees, and ulnar deviation of 15 degrees.  Dr. Fernandez also 
noted that the Veteran was using a brace full time. 

In October 2003, the Veteran was provided with a VA examination.  
He reported severe constant pain, deep wrist pain, and a decrease 
of his range of motion due to pain and swelling.  He asserted 
that he was unable to use his hands for mild activities such as 
squeezing, pushing, or pulling, and that any small movement of 
the hand caused wrist pain.  These functional limitations caused 
the Veteran difficulty with bathing, household chores, and his 
occupational tasks.  The Veteran demonstrated left wrist 
dorsiflexion to 2 degrees, palmar flexion to 12 degrees, radial 
deviation to 4 degrees, and ulnar deviation to 4 degrees.  
However, the examiner determined that there was pain at any 
attempted range of motion, such that the Veteran exhibited no 
range of motion without pain.  The examiner was not able to test 
stability due to the Veteran's pain and resulting guarding.  
There was no finding of ankylosis at this time, although there 
was contracture of the wrist due to pain.  X-Rays taken in 
October 2003 showed mild to moderate osteoarthritic charges in 
the radiocarpal joint and a suspected bone fragment. 

In November 2003, Dr. Fernandez determined that the February 2003 
bone graft did not incorporate, and the Veteran underwent a 
second corrective surgery in January 2004.  The Veteran asserted 
that he could not close his hand and was still wearing a cast at 
an orthopedic evaluation in April 2004.  The orthopedist 
determined that there was no evidence of swelling but could not 
determine whether there were deformities or muscle weakness 
because of the impediment of the cast.  Therefore, the 
orthopedist recommended that the Veteran be evaluated for left 
wrist and hand function in three to four months when he was no 
longer in active treatment for the fracture.  An x-ray was also 
taken in April 2004, and the report notes that the x-ray did not 
show union of the fracture.

In November 2004, Dr. Fernandez submitted a statement asserting 
that x-ray evidence showed that the Veteran's fracture was 
healing, but the Veteran had decreased range of motion.  He also 
noted that the Veteran is predisposed to arthritis as a result of 
the fracture.  He submitted an additional statement in April 
2006.  The Veteran's fracture had healed, but he suffered from 
decreased range of motion and discomfort such that he could not 
do heavy lifting or push-ups. 

In March 2007, a Medical Assessment of Functional Limitation was 
performed.  The Veteran demonstrated left wrist dorsiflexion to 
30 degrees, palmar flexion to 20 degrees, radial deviation to 15 
degrees, and ulnar deviation to 22 degrees. 

In October 2008, the Veteran was provided with a second VA 
examination.  His condition had deteriorated significantly.  He 
reported that he could no longer grab objects with his left hand, 
and that the pain was so severe that it interfered with his 
ability to sleep.  His also reported swelling.  The Veteran's 
reports of swelling and pain were verified by the examiner, who 
noted that the left wrist appeared swollen and there was severe 
tenderness to palpitation of the left wrist all around the joint.  
The examiner found that the Veteran had left wrist ankylosis at 
complete extension, or 0 degrees.  The Veteran was noted to be 
right-handed. 
  
The examiner also noted that the Veteran had an accident with 
trauma to the wrist in 2006, but did not indicate that any part 
of the Veteran's current symptomatology was attributable to this 
injury as opposed to the Veteran's service-connected disability 
such that the board is precluded from considering any possible 
effects of this accident in determining the current extent of the 
Veteran's service-connected disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board 
may only consider independent medical evidence in support of its 
findings and may not substitute its own medical opinion).

The Veteran's left wrist disability is current rated under 
Diagnostic Code 5215, which provides for a maximum 10 percent 
disability rating for motion of the wrist limited to dorsiflexion 
of less than 15 degrees or palmar flexion limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Diagnostic Code 5214 provides, for the minor extremity, a 20 
percent disability rating for favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  A 30 percent disability rating is 
warranted for any other position except favorable.  A maximum 40 
percent disability rating is warranted for unfavorable ankylosis 
of the wrist in any degree of palmar flexion, or with ulnar or 
radial deviation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  

Prior to October 23, 2008, the Veteran exhibited decreased range 
of motion of the left wrist.  In October 2003, his dorsiflexion 
was less than 15 degrees.  The Veteran exhibited much greater 
dorsiflexion in March 2007.  As the Veteran is in receipt of the 
maximum rating for limitation of motion of a joint under DC 5215, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that consideration must be 
given to functional loss due to pain, as well as to weakened 
movement, excess fatigability, etc., in addition to any 
limitation of motion), do not apply.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  Additionally, there was no evidence of 
ankylosis prior to October 23, 2008.  Therefore, a higher rating 
under DC 5214 and 5215 is not warranted prior to October 23, 
2008.

As of October 23, 2008, the Veteran had ankylosis of the left 
wrist, his minor wrist, at 0 percent, or full extension.  Based 
on these findings, under Diagnostic Code 5214 the Veteran is 
entitled to a 30 percent rating.  With ankylosis at full 
extension, the Veteran has ankylosis in a position that is not 
favorable, i.e. at 20 to 30 degrees dorsiflexion.  A 40 percent 
rating for the minor wrist is not justified because the Veteran 
does not have unfavorable ankylosis in any degree of palmar 
flexion.  There is also no evidence of radial or ulnar deviation.  
Therefore, the Veteran is entitled to a 30 percent rating for his 
service-connected left wrist disability as of October 23, 2008.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left wrist are not 
shown to cause any impairment that is not already contemplated by 
the rating criteria.  Diagnostic Code 5215 contemplates pain and 
limited motion and Diagnostic Code 5214 contemplates ankylosis.  
Therefore, the Board finds that the rating criteria reasonably 
describe his disability and referral for consideration of an 
extraschedular rating is not warranted in this case. 


ORDER

Entitlement to a rating in excess of 10 percent prior to October 
23, 2008, for a left wrist disability, is denied.  

Entitlement to a 30 percent rating, and not higher, as of October 
23, 2008, for a left wrist disability is granted, subject to the 
laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that the Veteran's statements wherein he 
indicates that he has not been able to work as a result of his 
left wrist disability raise the issue of entitlement to a TDIU as 
a component of the claim for an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  Since entitlement to 
a TDIU is part of the Veteran's increased rating claim, the 
proper remedy here is for the Board to remand, rather than refer, 
the TDIU component of the increased rating issue to the agency of 
original jurisdiction (AOJ) for proper development and 
adjudication.

The AOJ should send the VCAA notice letter for his TDIU claim.  
This letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  The 
notice should also indicate what information or evidence should 
be provided by the Veteran and what information or evidence VA 
will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Additionally, the Veteran should be afforded an appropriate VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the 
Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU component of the 
claim on appeal.  This notice must indicate 
what information or evidence the Veteran 
should provide, and of what information or 
evidence VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

2.  Then, schedule the Veteran for an 
appropriate VA examination.  The examiner 
should be provided with and review the 
Veteran's claims folder in conjunction with 
the examination.

The examiner should comment on the effects 
of the Veteran's left wrist disability on 
his occupational functioning.  In this 
regard, the examiner must comment on 
whether the Veteran's left wrist disability 
renders him unable to secure or follow a 
substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience when arriving at 
this conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

All opinions must be supported by a clear 
rationale.

3.  Review the medical opinion obtained 
above to ensure that it complies with the 
Remand instructions.  If it is deficient, 
it should be returned to the VA examiner 
for correction.

4.  Finally, readjudicate the claim of 
entitlement to TDIU.  If the benefit sought 
on appeal is not granted, issue the Veteran 
and his representative a supplemental 
statement of the case and provide an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


